Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office action. In response to communications received 9/24/2020, Applicant, on 3/23/2021, amended claims 1, 3-4, 13 and 19-20. Claims 21-22 are new. Claims 1, 3-4, 6 and 8-22 remain pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments and arguments have been considered. However, 112(b) rejection is hereby removed.
Applicant’s amendments and arguments have been considered. Accordingly, the 101 rejection remains and is updated below.
Applicant’s amendments and arguments have been considered. Accordingly, the 103 rejection remains and is updated below.

Response to Argument
With respect to the response to notice of non-compliant, Applicant identifies that the presently pending claims have been corrected in the present response (See Remarks at pg. 9). However, Examiner notes that claims 19 and 20 still have incorrect markings. The current claims filed 3/23/21 maintain underlined markings for claim language that was already present in the 7/6/2020 claims. Specifically, claim 19 from the present claim set recites “structuring, by the computer system, a text document associated with the project or the task to be in a desired format; coordinating, by the computer system, an arrangement of the text document based on the desired format.” (See Claims, 3/23/21). However, the claims should only underline the claimed language that has been amended in the most recent claims. Therefore, claim 19 should recite “structuring, by the computer system, a text document associated with the project or the task to be in a desired format; coordinating, by the computer system, an arrangement of the text document based on the desired format.” Similarly, claim 20 from the present claim set recites “structuring a text document associated with the project or the task to be in a desired format; coordinating an arrangement of the text document based on the desired format; and.” (See Claims, 3/23/21). This claim language of claim 20 should not be underlined because it was already present in the claim set from 7/6/2020. See the claim objections below.  

With respect to the 101 arguments, Applicant argues that the amended limitations the amended limitation, “switching, on a display of the computing device, the text document to a specific document corresponding the desired computer-readable format” recites an improvement in the capability of a computing device in performing task tracking (See Remarks at pg. 10). Specifically, Applicant alleges that the claims are statutory by attempting to analogize the claimed invention to the claims analyzed and found eligible in the Federal Circuit’s Data Engine Technologies v. Google (Fed. Cir. 2018) and Core Wireless v. LG Electronics (Fed. Circ. 2018). However, Examiner respectfully disagrees. Examiner first notes that as in Data Engine Technologies v. Google, Applicant’s claims are directed to potentially eligible categories of subject matter and therefore, satisfy Step 1. However, Applicant’s claims fail to satisfy steps 2A and 2B, as indicated in the 101 rejection below. Examiner notes that the claims in Core Wireless were directed towards an improved user interface for computing devices such that a summary window “is displayed while the one or more applications are in an unlaunched state.” Core Wireless claims are distinguishable from Applicant’s claims because the Applicant’s claims merely displays on a computing device a task and task related information. The Applicant’s claims do not provide an improvement to a particular interface or technology.

Also, with respect to the 101 arguments, Applicant argues that the claim limitation, “switching, on a display of the computing device, the text document to a specific document corresponding the desired computer-readable format,” amounts to significantly more than any purported method of task tracking and result in an ease of use of a computing device by a user to obtain and view a specific document displayed in a desired computer-readable format (See Remarks at pg. 10). Additionally, Applicant argues that claim 3, 13 and 21-22 also recite additional features that amount to significantly more than the abstract idea (See Remarks at pg. 10). However, Examiner respectfully disagrees. Examiner notes that Applicant’s limitations recite utilizing a display to display text documents in computer-readable formats, messages and plurality of members associated with a task. The “display,” as claimed, merely utilizes the display as a tool to apply the abstract idea in a generic manner. The claim limitation, “switching, on a display of the computing device, the text document to a specific document corresponding the desired computer-readable format;” “providing a user interface for designating a write form of the task layer and inputting at least one of an equation and an image associated with the project or the task;” and “displaying a progress state of the task for each of the plurality of members in a different manner for each of the respective plurality of members”  provides no improvement to the functioning of the claimed display or the functioning of the computing device and does not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception. Accordingly, the aforementioned claim limitations does not amount to significantly more.
 
With respect to the 103 arguments, Applicant argues that the cited reference Parameswaran arguably describes converting the format of a job file that defines syntax of the jobs and schedules to a desired format for the file, however Parameswaran does not disclose the amended limitation, “switching, on a display of the computing device, the text document to a specific document corresponding the desired computer-readable format” (See Remarks at pgs. 12-13). Examiner notes that this argument is now moot, as the rejection has been updated to be rejected by Chen et al. (US Patent Application Publication, 2016/0224939, hereinafter referred to as Chen) in view of Savage (US Patent Application Publication, 2013/0179799) in further view of Monk et al. (US Patent Application Publication, 2014/0172417, hereinafter referred to as Monk). See the updated rejection below.

Also, with respect to the 103 arguments, Applicant argues that the amended claim 13 and new claims 21 and 22 are not disclosed or suggested in the art on record (See Remarks at pg. 13). However, Examiner respectfully disagrees. Examiner notes that Chen tracking, classifying and displaying the progress and status of the task of each member in a different member such as displayed in individual bars in a chart or in displayed individually in respective and different graphs, which is more than sufficient to teach, suggest, or encompass directed to “wherein the tracking, the classifying, and the displaying comprises displaying a plurality of members that joins the task in association with the task and displaying a progress state of the task for each of the plurality of members in a different manner for each of the respective plurality of members.” See the updated rejection below: (Chen: Fig. 2A, 10B and ¶0059, 0094, 0115, 0126-0132, 0144, 0181: In the method for creating and sharing a task, it is determined whether identified task recipient information and the task recipients can be notified about the created task and their assignments to the tasks. The task recipients can send a response e-mail either confirming acceptance or rejection of the task assignments. In some arrangements, the server can notify the task creator about whether or not the task recipients accept or reject the assigned task. The system includes a robust status monitoring and user management system for monitoring and reporting on the status of tasks that are being performed by the parties. The task management system stores data relating to start time the task was initiated, the scheduled due date, and the progress made towards completion by each party to the task [progress state of each member], the system can generate management reports that are very useful in managing the work requirements for each employee. See Fig. 10B, embodiment 1008 where each member is displayed as a different bar in the bar chart and in an even different manner embodiment 1010 each individual user’s progress can be displayed with graphs. Examiner notes that Applicant’s Specification, ¶0089 that the task tracking system provides “a different display a progress state of each of the plurality of members.” Therefore, accordingly, Chen’s disclosure in Fig. 10B providing a different display for each of the members reasonably interprets the claimed language.).

Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  Claims 19 and 20 have improper markings. The current claims filed 3/23/21 maintain underlined markings for claim language that was already present in the 7/6/2020 claims. 

Claim 19 from the claim set filed on 3/23/21 recites “structuring, by the computer system, a text document associated with the project or the task to be in a desired format; coordinating, by the computer system, an arrangement of the text document based on the desired format.” (See Claims, 3/23/21). The claims should only underline the claimed language that has been amended in the most recent claims. Therefore, claim 19 should recite “structuring, by the computer system, a text document associated with the project or the task to be in a desired format; coordinating, by the computer system, an arrangement of the text document based on the desired format.” 

Claim 20 from the present claim set recites “structuring a text document associated with the project or the task to be in a desired format; coordinating an arrangement of the text document based on the desired format; and.” (See Claims, 3/23/21). This claim language of claim 20 should not be underlined because it was already present in the claim set from 7/6/2020.   

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 6 and 8-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In accordance with Step 1, it is first noted that the claimed method in claims 1, 3-4, 6 and 8-18; non-transitory computer-readable medium in claims 19 and 21; and system in claims 20 and 22 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claim 1, 3-4, 6 and 8-22.

In accordance with Step 2A, prong one, claims 1, 3-4, 6 and 8-22 are rejected because the claimed invention is directed to the abstract idea of task tracking without significantly more. The claim(s) recite(s):

identifying a message that includes project information associated with a project and complete date information of the project or a task associated with the project; 
recognizing the identified message as the task to be tracked based on the project information and the complete date information;
 tracking the task based on a state of the recognized task, 
classifying the task, and displaying the task 
inputting the project information and the complete date information, and creating the message in response to an input from a user on at least one of a title, a person in charge, a reference, a description, and a complete date of the project or the task through the task layer; 
wherein the tracking, the classifying, and the displaying comprises indicating a change from the reference to the person in charge or a change from the person in charge to the reference in response to a text symbol being added to an input name of the person in charge or the reference of the project or the task in a text box of a work log area, and indicating an addition of a new user as the person in charge or the reference of the task in response to another text symbol being added to an input name of the new user in the text box of the work log area. 

These aforementioned limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (i.e. managing tasks to be completed by a person for a project) for business relations)). 

In accordance with Step 2A, Prong Two, This judicial exception is not integrated into a practical application because the use of a “the message communication tool;” “a computing device;” “a non-transitory computer-readable medium storing computer-readable instructions to cause a computer system to perform a task tracking method;” “a task tracking system comprising: a display; and a processor configured with executable instructions to… drive the display and user interface for receiving data (i.e. receiving inputted project and date information; etc.); storing data; displaying data (i.e. displaying and repeating steps is merely implementing the abstract idea steps of valuing an idea (“tracking tasks”) in the manner of “apply it”. The claims also present the following additional elements:
structuring, by the computing device, a text document associated with the project or task to be in a desired computer-readable format
structuring a text document associated with the project or the task to be in a desired format; coordinating an arrangement of the text document based on the desired format; and switching the text document to a specific document corresponding to the desired format.
These additional elements generally link the abstract idea to a technological environment, such that the project and task information is merely formatted using a general purpose computer.

In accordance with Step 2B, the claim recites the additional elements – “the message communication tool;” “a computing device;” “a non-transitory computer-readable medium storing computer-readable instructions to cause a computer system to perform a task tracking method” and “a task tracking system comprising: a display; a processor configured with executable instructions to… drive the display;” “structuring, by the computing device, a text document associated with the project or task to be in a desired computer-readable format;” “structuring a text document associated with the project or the task to be in a desired format;” “coordinating an arrangement of the text document based on the desired format; and switching the text document to a specific document corresponding to the desired format;” and “user interface.”  When considering these additional elements as an ordered combination, the additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive and process data and thus do not provide an inventive concept in the claims. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more according to the Berkheimer standard, it is noted in the Applicant’s Specification, in at least ¶0127-0129, that in reference to the task tracking system, “the units described herein may be implemented using hardware components, software components, or a combination thereof. For example, a processing device may be implemented using one or more general-purpose or special purpose computers, such as, for example, a processor, a controller and an arithmetic logic unit, a digital signal processor, a microcomputer, a field programmable array, a programmable logic unit, a microprocessor or any other device capable of responding to and executing instructions in a defined manner. The processing device may run an operating system (OS) and one or more software applications that run on the OS. The processing device also may access, store, manipulate, process, and create data in response to execution of the software… The software may include a computer program, a piece of code, an instruction, or some combination thereof, for independently or collectively instructing or configuring the processing device to operate as desired. Software and data may be embodied permanently or temporarily in any type of machine, component, physical or virtual equipment, computer storage  medium or device, or in a propagated signal wave capable of providing instructions or data to or  being interpreted by the processing device. The software also may be distributed over network coupled computer systems so that the software is stored and executed in a distributed fashion. In particular, the software and data may be stored by one or more computer readable recording mediums. The exemplary embodiments may be recorded in non-transitory computer-readable media including program instructions to implement various operations embodied by a computer. The media may also include, alone or in combination with the program instructions, data files, data structures, and the like. The media and program instructions may be those specially designed and constructed for the purposes, or they may be of the kind well-known and available to those having skill in the computer software arts. Therefore, the additional elements can be reasonably deduced as generic computer and/or generic computer components that are well understood, routine and conventional. As additional evidence of conventional computer implementation, it is noted by the courts have recognized that “receiving, processing, and storing data” (i.e. processing steps such as “structuring, by the computing device, a text document associated with the project or task to be in a desired computer-readable format;” “structuring a text document associated with the project or the task to be in a desired format;” “coordinating an arrangement of the text document based on the desired format; and switching the text document to a specific document corresponding to the desired format;”) and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (MPEP 2106.05d (II)). From the interpretation of the MPEP and the Specification, one would reasonably deduce that the additional elements merely embodies generic computers and generic computing functions.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-4, 6, 8-14 and 18-22 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent Application Publication, 2016/0224939, hereinafter referred to as Chen) in view of Savage (US Patent Application Publication, 2013/0179799) in further view of Monk et al. (US Patent Application Publication, 2014/0172417, hereinafter referred to as Monk).

As per Claim 1, Chen discloses a task tracking method comprising:
a)	identifying, by a computing device, a message that includes project information associated with a project and complete date information of the project or a task associated with the project through a message communication tool (Chen: ¶0052-0053 and 0072: A company or organization may set up one or more communications networks to connect its employees to one another. The employees of the company or organization may participate in various projects, and each project can include one or more tasks. When a project needs to be completed, multiple tasks between users can automatically setup and scheduled. These tasks can be assigned to multiple employees to complete over a predetermined timeline or schedule. In an example a user Bob may wish to schedule a task to be completed by Alice and Mary. Bob would send an e-mail message with a specific subject line to Alice and Mary asking them to perform the task. In the email message, Bob would copy a specific email address of a task management system. The task management system would receive the email from Bob and first identify that Alice and Mary are all part of the same task group as Bob, based on header information in the email message, such as user e-mail addresses. In addition, the task management system would review the subject line and parse the text of the email message to determine the subject, or type of task to be created [identifying a message including project information]. The system may look for keywords or a specific formatting of text or fields within the e-mail message to determine the type of task, name of task, and due date for completion. See computer system and device in ¶0072.);

b)	recognizing, by the computing device, the identified message as the task to be tracked based on the project information and the complete date information; and tracking the task based on a state of the recognized task, classifying the task, and displaying the task through the message communication tool (Chen: ¶0052-0054 and 0072: In an example, a user Bob may wish to schedule a task to be completed by Alice and Mary. Bob would send an e-mail message with a specific subject line to Alice and Mary asking them to perform the task. In the email message, Bob would copy a specific email address of a task management system. The task management system would receive the email from Bob and first identify that Alice and Mary are all part of the same task group as Bob, based on header information in the email message, such as user e-mail addresses. In addition, the task management system would review the subject line and parse the text of the email message to determine the subject, or type of task to be created [identifying a message including project information]. The system may look for keywords or a specific formatting of text or fields within the e-mail message to determine the type of task, name of task, and due date for completion. Once the task management system has identified the parties and the task to be completed, a record is created in the task management system corresponding to the new task [identifying and classifying the task]. This record would include information regarding the task, its timeline for completion, and the parties that are involved in working on the task. The monitoring and user management system tracks the subject line of the message and the sending party, and if other messages from the same party, with the same subject line, are sent, they can also be posted to the same newly created task. Any type of scheduled event managed by one or more parties can be used to track and manage their progress towards task completion. See computer system and device in ¶0072.).

c)	providing, by the computing device, a task layer for inputting the project information and the complete date information, and creating, by the computing device, the message in response to an input from a user on at least one of a title, a person in charge, a reference, a description, and a complete date of the project or the task through the task layer (Chen: Figs. 2C and ¶0052-0054, 0072, 0097-0101: A company or organization may set up one or more communications networks to connect its employees to one another. The employees of the company or organization may participate in various projects, and each project can include one or more tasks. When a project needs to be completed, multiple tasks between users can automatically setup and scheduled. These tasks can be assigned to multiple employees to complete over a predetermined timeline or schedule. A task creation packet [task layer] is implemented in an e-mail message. In an example a user Bob may wish to schedule a task to be completed by Alice and Mary. Bob would send an e-mail message with a specific subject line to Alice and Mary asking them to perform the task. In the email message, Bob would copy a specific email address of a task management system. The task management system would receive the email from Bob and first identify that Alice and Mary are all part of the same task group as Bob, based on header information in the email message, such as user e-mail addresses. In addition, the task management system would review the subject line and parse the text of the email message to determine the subject, or type of task to be created [identifying a message including project information]. The system may look for keywords or a specific formatting of text or fields within the e-mail message to determine the type of task, name of task, and due date for completion. See computer system and device in ¶0072. Examiner notes that, as described in the example, Bob inputs the project information and due date for completion in the created email message.);

e)	structuring a text document associated with the project or the task to be in a desired computer-readable format (Chen: Figs. 2A-2C and 17 and ¶0090-0100: A task creation packet [task layer] is implemented in an e-mail message. The task creation packet can be implemented in any suitable format. The task creation packet can be implemented in an e-mail message. However, in other embodiments, the task creation packet can be implemented in other formats or using other structures. For example, the task creation packet can be implemented in a website [i.e. computer readable format]. In other arrangements, the task creation packet can be implemented in a text message (e.g., an SMS message) that outlines the details of the task, the task assignments, and/or the task schedule. Examiner notes that data structured in a website (i.e. XML) or in data in a SMS message represent structured data that one of ordinary skill in the art would consider to be computer-readable.); and

Chen does not explicitly disclose, however Savage discloses:

d)	wherein the tracking, the classifying, and the displaying comprises indicating a change from the reference to the person in charge or a change from the person in charge to the reference in response to a text symbol being added to an input name of the person in charge or the reference of the project or the task in a text box of a work log area, and indicating, by the computing device, an addition of a new user as the person in charge or the reference of the task in response to another text symbol being added to an input name of the new user in the text box of the work log area (Savage: Figs. 7-8 and ¶0071-0077: An assigning or delegating user can, through the same user interface where a task was created and delegated via commenting, can monitor the status of delegated/ assigned tasks. The tag generator allows users to add tags (e.g., hash tags or other tags) linking terms or phrases submitted in a comment via a user interface to the collaboration platform, to hyperlinks or other metadata. User names can be tagged e.g., via the user name tag generator) in a comment submitted regarding a work item or in a discussion forum [text box or work log area] and used for linking additional information about the user. User names can also be tagged in a comment or dialogue in the user interface, for example, for use in assigning tasks to the user or collaborator. A task status tracker can track updates such as a change in task assignment in accordance with commenting/status update functionality. See Fig. 8 for a display of the task assignment where the symbol @ is used to assign a user to a work file or task. See ¶0025-0026 for computing device with display.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with Savage’s management of tasks and task content because the references are analogous/compatible since each is directed toward features of managing tasks, and because Savage’s management of tasks and task content in Chen would have served Chen’s pursuit of creating, sharing and managing tasks (See Chen, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Chen does not explicitly disclose, however Monk discloses:

f)	coordinating an arrangement of the text document based on the desired format;Reply dated October 18, 2019Response to Office Action of June 19, 2019 and switching, on a display of the computing device, the text document to a specific document corresponding to the desired computer-readable format (Monk: ¶0074-0075: The software analysis system further comprises an interface for the display. Text documents are received and parsed on a software application on a system on the computer platform. The text is converted to a machine readable format. ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with Monk’s formatting of project information because the references are analogous/compatible since each is directed toward features of formatting project information for proper project management, and because P Monk’s formatting of project information in Chen would have served Chen’s pursuit of formatting task assignments (See Chen, ¶0096); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 19 and 20 recite limitations already addressed by Claim 1; therefore, the same rejection applies. Further Chen discloses, in ¶0016, a non-transitory computer-readable medium is disclosed. The non-transitory computer-readable medium can have stored thereon code that when executed performs a method comprising receiving a message from a task creator. The method can include processing the message to identify task information and one or more task recipients. See also Chen ¶0071-0077 for a display and processor for computer executable instructions for processing information.

As per Claim 3, Chen in view of Savage in further view of Monk discloses the method of claim 1, wherein the identifying of the message comprises providing an interface for designating a write form of the task layer and inputting at least one of an equation and an image associated with the project or the task (Chen: Figs. 2A-2C and 17 and ¶0090-0100: A task creation packet [task layer] is implemented in an e-mail message. The e-mail task creation packet can include the task identifier, the task creator entry, the task recipients entry, and task content data. The task content data can correspond to data within the e-mail message field. For example, task objectives and task schedules can be listed in text or image data within the message field of the e-mail. The e-mail message field can include a short note [write form] from the task creator that indicates that the assigned task includes scheduling a design meeting, dividing tasks among the participants, and creating a schedule for the finished design.).

As per Claim 4, Chen in view of Savage in further view of Monk discloses the method of claim 2, wherein the identifying of the message comprises providing a template for designating a main text, a reference, a person in charge, a title, and a date associated with the project or the task on the task layer (Chen: Figs. 2A-2C and 0090-0125: See template in Figs. 2B-2C. The task may be initiated by a task creator. The task creator can be any suitable user within the global network. The task creator may be a project manager, such as the group leader of the team developing the widget for Company A's final product design. To create the task, the task creator can generate a task creation packet [task layer] that is configured to create the task. The task creator can assign various assignments related to the task to one or more task recipients. The task creation packet is implemented in an e-mail message. The e-mail task creation packet can include the task identifier [title], the task creator entry, the task recipient’s entry, and task content data [main text]. In particular, the task identifier can be implemented in a subject line field of an e-mail message. A timeliness field can provide a due date for a particular task.). 

As per Claim 6, Chen in view of Savage in further view of Monk discloses the method of claim 1, wherein the tracking, the classifying, and the displaying comprises indicating that a user is designated as a reference or a person in charge of the task and joins the task in response to a tag being assigned to an input name of the user (Chen: ¶0126-0132, 0144, 0181: In the method for creating and sharing a task, it is determined whether identified task recipient information and the task recipients can be notified about the created task and their assignments to the tasks. The task recipients can send a response e-mail either confirming acceptance or rejection of the task assignments. In some arrangements, the server can notify the task creator about whether or not the task recipients accept or reject the assigned task. Further, the owner of an object (e.g., a task creator or a project leader) can view the aggregate status of all the task participants. For example, the object owner can view what percent of the overall task is completed and/or what percent of task participants have completed their assigned portions of the task. When an object owner is satisfied that the object is sufficiently complete, the owner can close the object (e.g., task). Alternatively, the owner can re-assign the object or task to a task participant to re-do or improve their assigned actions.)

As per Claim 8, Chen in view of Savage in further view of Monk discloses the method of claim 1, wherein the tracking, the classifying, and the displaying comprises classifying the task into one of an in-progress state, a standby state, and a complete state (Chen: Fig. 12 and ¶0181: When a task has been accepted, completed, begun, etc., as explained above, the status field may be appropriately updated. While the status has referred to the status as complete, pending, or assigned, it should be appreciated that any other suitable status may be tracked and updated by the system. For example, the status of the object may also be accepted, declined, draft, suspended, archived, closed, trashed, important, etc.).

As per Claim 9, Chen in view of Savage in further view of Monk discloses the method of claim 1, wherein the tracking, the classifying, and the displaying comprises classifying the recognized task based on a receiving box that stores a received message as a task, a sending box that stores a sent message as a task, an outbox that stores a temporary message as a task, and a project box (Chen: Figs. 12-13 and 0171-0181: the inbox-outbox interface can include an inbox and an outbox. In this example, the inbox-outbox interface is displayed for a particular authorized user, User 1. the inbox-outbox interface can display objects (e.g., tasks, messages, documents, etc.) that are sent to User 1 and/or that are pending to be performed or edited by User 1. When the outbox is selected, the inbox-outbox interface 1200 can display objects that are sent from User 1 to another authorized user and/or that are pending [temporary] to be performed or edited.).

As per Claim 10, Chen in view of Savage in further view of Monk discloses the method of claim 8, wherein the tracking, the classifying, and the display comprises sorting tasks based on a time at which the message is received, a time at which the project or the recognized task is completed, or a time at which the project or the recognized task is updated (Chen: Fig. 12 and ¶0068, 0182-0184: The inbox-outbox interface can display the status of the task. For example, the interface can indicate whether the task is assigned, pending, or completed. The task management system can automatically recognize and sort objects (e.g., tasks, etc.) according to status and/or due date. Examiner notes that the task could be sorted accordingly to status and due date. Therefore a sorting can be based on a time the task is assigned [received] or completed.).

As per Claim 11, Chen in view of Savage in further view of Monk discloses the method of claim 1, wherein the tracking, the classifying, and the displaying comprises classifying a member using the message communication tool based on a level, and granting a different right to read the task to the classified member (Chen: ¶0170 and 0185: The object management module can include tasks, documents, messages, requests, reports, etc. For example, messages can include conversations between one or more users (e.g., a continuous chat stream between users), e-mails (which may be converted to a form suitable for display in the interface in some arrangements), alerts (e.g., a communication sharing or forwarding a document), and any other type of communication that can be shared among authorized users [authorized or granted the right to read]. Authorized users may be authenticated through any suitable permission mechanism. The containers or spaces disclosed above may be configured to share objects with contacts according to their permission category, allowing multiple levels of authorization [based on a level] and access in some arrangements.).

As per Claim 12, Chen in view of Savage in further view of Monk discloses the method of claim 11, wherein the tracking, the classifying, and the displaying comprises providing an interface for modifying a description of the task to the member granted with the right to read the task (Chen: ¶0066, 0170, 0185: An object may refer to a task, a message, a document, etc. See project description box object in Fig. 10C. The objects can be stored on one or more servers accessible by various authorized users. The stored objects can be modified by the authorized users. . For example, messages can include conversations between one or more users (e.g., a continuous chat stream between users), e-mails (which may be converted to a form suitable for display in the interface in some arrangements), alerts (e.g., a communication sharing or forwarding a document), and any other type of communication that can be shared among authorized users [authorized or granted the right to read]. Authorized users may be authenticated through any suitable permission mechanism. The containers or spaces disclosed above may be configured to share objects with contacts according to their permission category, allowing multiple levels of authorization and access in some arrangements).

As per Claim 13, Chen in view of Savage in further view of Monk discloses the method of claim 1, wherein the tracking, the classifying, and the displaying comprises displaying a plurality of members that joins the task in association with the task and displaying a progress state of the task for each of the plurality of members in a different manner for each of the respective plurality of members (Chen: Fig. 2A, 10B and ¶0059, 0094, 0115, 0126-0132, 0144, 0181: In the method for creating and sharing a task, it is determined whether identified task recipient information and the task recipients can be notified about the created task and their assignments to the tasks. The task recipients can send a response e-mail either confirming acceptance or rejection of the task assignments. In some arrangements, the server can notify the task creator about whether or not the task recipients accept or reject the assigned task. The system includes a robust status monitoring and user management system for monitoring and reporting on the status of tasks that are being performed by the parties. The task management system stores data relating to start time the task was initiated, the scheduled due date, and the progress made towards completion by each party to the task [progress state of each member], the system can generate management reports that are very useful in managing the work requirements for each employee. See Fig. 10B, embodiment 1008 where each member is displayed as a different bar in the bar chart and in an even different manner embodiment 1010 each individual user’s progress can be displayed with graphs. Examiner notes that Applicant’s Specification, ¶0089, that the task tracking system provides “a different display a progress state of each of the plurality of members.” Therefore, accordingly, Chen’s disclosure in Fig. 10B providing a different display for each of the members reasonably interprets the claimed language.).

Claims 21 and 22 recite limitations already addressed by Claim 13; therefore, the same rejection applies.

As per Claim 14, Chen in view of Savage in further view of Monk discloses the method of claim 1, wherein the tracking, the classifying, and the displaying comprises displaying an importance of the task (Chen: Fig. 3 and ¶0169-0174: The inbox-outbox interface can provide users with a high-level summary of objects in their interface. For example, the inbox can show in a concise manner the overall status of the object (e.g., a pending task), the aggregate performance of the object (e.g., what percentage of an overall task has been completed by the task participants), the number of comments or messages associated with the objects, the number and/or type of documents associated with the objects (e.g., whether the documents are files, videos, photos, etc.), object due date, and object importance/urgency [task importance]. The objects can be presented in the user interface.).

As per Claim 18, Chen in view of Savage in further view of Monk discloses the method of claim 1, wherein the tracking, the classifying, and the displaying comprises providing a search box for inputting a keyword associated with the task and displaying a search result associated with the keyword in response to an input of the keyword into the search box (Chen: Fig. 3, 10A-10D and ¶0123, 0161-0164: A search engine can be provided to search for keywords and/ or subject matter of prior tasks and/ or task participants. Also, a search box can be provided to allow the decision maker to search for a particular topic, subject, and/or document.).

Claim 15-16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent Application Publication, 2016/0224939, hereinafter referred to as Chen) in view of Savage (US Patent Application Publication, 2013/0179799) in further view of Monk et al. (US Patent Application Publication, 2014/0172417, hereinafter referred to as Monk) in even further view of Hung et al. (US Patent, 9,917,702, hereinafter referred to as Hung).

As per Claim 15, Chen in view of Savage in further view of Monk discloses the method of claim 1, wherein the tracking, the classifying, and the displaying comprises displaying a task description corresponding to a selected task in response to a selection on at least one task from among tasks displayed through the message communication tool, and the task description corresponding to the selected task comprises a sender, a participant, a main text, an attachment file, a work log (Chen: ¶0128, 0157, 0169-0174 0201-0218: The server can process task content data that includes information about the task, such as task objectives (i.e. description) and goals. The server can also identify the task creator [sender] and the one or more task recipients [participant]. When sent in an e-mail message, the task creator may be processed in information in a "From" field of the e-mail message, while the task recipients may be processed in information in a "To," "CC," or "BCC" field of the e-mail message. Further, the server can identify a unique task identifier and content details in the subject line and body of the e-mail message [main text], including, e.g., task objective, task participant list, schedule and deadlines, and individual task action assignments. Furthermore, documents or other objects can be attached to the e-mail message [attachment file]. Further, each user may be associated with a list of active tasks. A history of past tasks [work log] may be provided for each user. Also, the inbox-outbox interface can provide users with a high-level summary of objects in their interface. For example, the inbox can show in a concise manner the object importance/urgency. The objects can be presented in the user interface.).

Chen does not explicitly disclose, however Hung discloses a selected task comprising a sub-task (Hung: Figs. 14a-14d and Cols. 16-17: A project with tasks can have sub-projects with tasks. See the display of sub-projects in Figs. 14a-14d.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with Hung’s management of tasks and task content because the references are analogous/compatible since each is directed toward features of managing task flows, and because Hung’s management of tasks and task content in Chen would have served Chen’s pursuit of creating, sharing and managing tasks (See Chen, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 16, Chen in view of Savage in further view of Monk discloses the method of claim 1. Chen does not explicitly disclose, however Hung discloses wherein the tracking, the classifying, and the displaying comprises displaying a sub-task associated with the task (Hung: Figs. 14a-14d and Cols. 16-17: A project with tasks can have sub-projects with tasks. See the display of sub-projects in Figs. 14a-14d.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with Hung’s management of tasks and task content because the references are analogous/compatible since each is directed toward features of managing task flows, and because Hung’s management of tasks and task content in Chen would have served Chen’s pursuit of creating, sharing and managing tasks (See Chen, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent Application Publication, 2016/0224939, hereinafter referred to as Chen) in view of Savage (US Patent Application Publication, 2013/0179799) in further view of Monk et al. (US Patent Application Publication, 2014/0172417, hereinafter referred to as Monk)) in even further view of Outcalt et al. (US Patent Application Publication, 2015/0370825, hereinafter referred to as Outcalt).

As per Claim 17, Chen in view of Savage in further view of Monk discloses the method of claim 1, wherein the tracking, the classifying, and the displaying comprises, automatically numbering the task using a number associated with the project (Chen: Figs. 14-15 and ¶0197-0200: A number of documents of messages associate with a task may be organized in a container. The system can automatically assign a series of numbers to the containers (i.e. See Fig. 15, task 1 is a task object stored in container number 1).)

Chen does not explicitly disclose, however Outcalt discloses in response to a specific task moving from a different project, the moved specific task associated with the different project and maintaining a link to the project or the different project at the specific task (Outcalt: Figs. 5C and ¶0049-0052: A project identifier links a task to another document (e.g. project).A user with write rights can move a task from one project to a different project. See Figure 5C where Task 1 is moved from Project Echo to Project Foxtrot, see projectID that links the project to the task.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with Outcalt’s management of tasks and task content because the references are analogous/compatible since each is directed toward features of managing task flows, and because Outcalt’s management of tasks and task content in Chen would have served Chen’s pursuit of creating, sharing and managing tasks (See Chen, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334.  The examiner can normally be reached on 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683